Citation Nr: 1632429	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability rating (or evaluation) for prostate cancer, to include consideration of whether the reduction to 0 percent from August 1, 2011 to July 29, 2014, and to 10 percent from July 29, 2014, was proper.

2.  Whether new and material evidence has been received to reopen service connection for skin cancer.

3.  Service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from February 1956 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 (skin cancer) and May 2011 (prostate cancer) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2010 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating, effective June 9, 2010, under Diagnostic Code 7528, on the basis of active malignancy or antineoplastic therapy.

2. Following an October 2010 VA examination, in a February 2011 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 0 percent disabling.

3. In a May 2011 rating decision, the RO reduced the rating for prostate cancer to 0 percent, effective August 1, 2011, under Diagnostic Code 7528.

4. The 100 percent rating for the service-connected prostate cancer had been in effect for less than five years at the time of reduction.

5. The competent and credible evidence, lay and medical, shows that, at the time of the May 2011 rating decision that reduced the prostate cancer disability rating, there was no local recurrence or metastasis of prostate cancer.

6. The claim for service connection for skin cancer was denied in a February 2000 rating decision on the basis that there was no evidence of treatment for skin cancer in service (no in-service disease or event), or that the current skin cancer was caused by an injury or disease that began or made worse during service (no nexus); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the February 2000 rating decision.

7. Evidence received since the February 2000 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, and an in-service event (Agent Orange exposure), so raises a reasonable possibility of substantiating the claim for service connection for skin cancer. 


CONCLUSIONS OF LAW

1. The criteria for restoration of a 100 percent disability rating for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2015).

2. The February 2000 rating decision, which denied service connection for skin cancer, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3. The criteria for reopening service connection for skin cancer are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

With respect to the issue of restoration of a 100 percent disability rating for the service-connected prostate cancer, which includes the question of the propriety of the reduction of the rating from 100 percent to 0 percent, effective August 1, 2011, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the prostate cancer disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

In this case, the Board is also reopening service connection for skin cancer, which constitutes a full grant of the benefits sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Reduction of Prostate Cancer Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 0 percent for the service-connected prostate cancer were properly executed by the RO.  In a February 2011 rating decision, the RO notified the Veteran of the proposed rating reduction.  The Veteran's authorized representative asserted that the February 2011 proposal to reduce the prostate cancer disability rating was legally insufficient because it did not contain sufficient findings of fact, material facts, or the slightest detailed explanation or substantive reasons in order for the appellant to respond to the proposal or for VA to support why a reduction is warranted.  The authorized representative advanced that the language in the February 2011 letter was broad and ambiguous, and that VA shifted its burden concerning the propriety of the rating reduction to the Veteran.  The authorized representative asserted that VA did not supply the Veteran with a copy of the VA examination based upon which it proposed to reduce the prostate cancer disability rating.  See May 2016 representative statement.  

The Board finds that the representative's assertions are without merit.  The February 2011 rating decision provided a great deal of detail pertaining to the proposal to reduce the prostate cancer disability rating.  Specifically, the February 2011 rating decision listed all the evidence relied upon in proposing reduction, and provided the legal authority for reducing the prostate cancer disability rating to 0 percent, as well as the legal authority for a compensable rating for the prostate cancer.  The February 2011 rating decision explained that the Veteran's radiation therapy treatments ended on March 1, 2010, and provided the findings of the October 2010 VA examination based upon which the RO proposed to reduce the prostate cancer disability rating.  Moreover, in the accompanying February 2011 letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for prostate cancer should not be reduced; however, the Veteran did not submit any evidence regarding the prostate cancer disability.  Accordingly, taken together, the February 2011 rating decision and accompanying letter provided the Veteran with an adequate statement of the law and facts based upon which the RO proposed to reduce the prostate cancer disability rating.  There was no ambiguity about the law or the facts pertaining to the proposed reduction of the prostate cancer disability.  As to the assertion that the Veteran was not provided a copy of the October 2010 VA examination, the record demonstrates that the Veteran did not send VA any requests for a copy of the October 2010 VA examination, or provide any evidence to show that the prostate cancer disability rating should not be reduced, despite being given 60 days to respond to the February 2011 rating reduction proposal.  Moreover, the law and regulations do not require VA to send a copy of the VA examination in the absence of a request for such copy by the Veteran.  

The RO took final action to reduce the disability rating in a May 2011 rating decision, in which the disability rating was reduced from 100 percent to 0 percent disabling, effective August 1, 2011.  This action was more than 60 days after the notice of the proposed action.  For these reasons, the Board finds that the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 0 percent disabling for the service-connected prostate cancer.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2015).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  At the time of the May 2011 rating decision, the Veteran had been continuously rated at 100 percent for less than five years.  By way of procedural background, service connection for prostate cancer was granted in a July 2010 rating decision.  A 100 percent disability rating was assigned, effective June 9, 2010.  Thereafter, in a February 2011 rating decision, the RO proposed to reduce the disability rating to 0 percent, and the reduction was made in a May 2011 rating decision, effective August 1, 2011; thus, the 100 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate. Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The service-connected prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.

The evidence of record at the time of the May 2011 rating decision supports the finding that a reduction to 0 percent for the prostate cancer is warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer.  As outlined above, DC 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the disability rating under DC 7528 essentially changes to 0 percent.  In such cases, the "0 percent" disability rating under DC 7528 is effectively replaced by disability ratings based on residual prostate cancer symptoms, which may include renal dysfunction or voiding dysfunction.

At a VA examination in October 2010, the Veteran reported that he had nocturia one time per night.  With respect to urine flow, the Veteran denied any burning, urgency, frequency, hesitancy, and incontinence.  The Veteran also denied any recurrent urinary tract infections, renal colic or bladder stones, and nephritis.  The Veteran reported complete erectile dysfunction with no vaginal penetration.  The October 2010 VA examination report reflects that the Veteran had 44 radiation treatments for prostate malignancy that ended on March 1, 2010, with no need for catheterization, dilation, or drainage procedures.  The Veteran was on no special diet and/or special medications for prostate disease.  The October 2010 VA examiner rendered an assessment of residuals of prostate cancer treated with radiation which ended on March 1, 2010.  

An April 2010 private treatment record shows that Dr. C.U. noted that since the Veteran's treatment ended on March 1, 2010, the Veteran's urinary function had returned to baseline pre-radiation levels, that the Veteran had some dysuria not altering his lifestyle, and that the Veteran's stream had improved and his nocturia remained unchanged that time.  A July 2011 Western New York Urology Associates treatment record shows that the Veteran reported that if he stopped his liquid intake before 7:00 pm, he only had nocturia once per night.  The Veteran denied hematuria, daytime frequency, and incontinence, and reported a rare exception of nocturnal enuresis/urge incontinence.  The private physician rendered an assessment of prostate cancer, with no current evidence of the disease.  An October 2011 private treatment record shows that Dr. L.K. noted that the Veteran was having no bowel or bladder functioning problems related prior prostatic radiation.  A November 2011 Western New York Urology Associates shows that the Veteran reported that his symptoms were acceptable from a urinary standpoint.  The Veteran reported increased frequency and some urgency, but did not quantify such frequency or urgency.  The Veteran stated that the nocturnal enuresis that was present previously had been limited secondary to stopping fluid consumption before 7:00 pm.  The Veteran reported that he continued to have erectile dysfunction.  The private physician assessed prostate cancer currently with no evidence of disease.

VA examined the Veteran in July 2014.  The July 2014 VA examiner noted that the Veteran urinates about two to three times during the night, and about every three to four hours during the day.  The Veteran also complained of urinary leakage, but did not wear diapers or pads because he could not afford those items.  The Veteran indicated that he places a pad on his bed, which his wife changed every night, and that he changed underwear two to three times daily due to leakage.  The July 2014 VA examiner assessed prostate cancer in remission, and indicated that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  

While the Veteran asserted in a June 2011 statement that he urinated at least 18 times per day, as explained above, the Veteran reported on numerous occasions that he urinated 6 to 8 times per day.  See, e.g., September 2012 VA Form 9; July 2014 VA examination report.  Accordingly, while the Veteran is competent to report the frequency of urination, given the above-referenced inconsistencies, the Board finds that the Veteran's June 2011 assertions that he urinated at least 18 times per day are not credible.  

Based on the foregoing, there was no factual basis for a 100 percent disability rating at the time of the May 2011 rating decision reducing the disability rating for prostate cancer from 100 percent to 0 percent disabling from August 1, 2011 to July 29, 2014.

To the extent that the Veteran's contentions may be construed as evidence of an active prostate cancer disability following the conclusion of radiation treatment on March 1, 2010, the evidence does not demonstrate that the Veteran has knowledge, training, or ability to provide a competent diagnosis of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

In this case, all the residuals of the Veteran's prostate cancer, including voiding dysfunction and erectile dysfunction, have been assigned separate disability ratings.  The assignment of separate ratings for voiding dysfunction and erectile dysfunction residuals of prostate cancer assigned comports with the instructions provided by DC 7528, specifically, that the predominant residual symptom of prostate cancer be rated after the cessation of prostate cancer treatment, if there has been no local reoccurrence or metastasis.  38 C.F.R. §§ 4.115a, 4.115b.  The residual voiding dysfunction is now rated as 0 percent disabling from August 1, 2011 to July 29, 2014, and 10 percent disabling from July 29, 2014.  The residual of erectile dysfunction, now separately rated at 0 percent from June 9, 2010 under DC 7522, is being compensated for with special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 1114(d) (West 2014); 38 C.F.R. § 3.350(a) (2015). 

For these reasons, the Board finds that the weight of the lay and medical evidence of record supports a reduction of the rating for prostate cancer from 100 percent to 0 percent from August 1, 2011 to July 29, 2014, and to 10 percent from July 29, 2014 under DC 7528.  As the rating reduction was proper, the evidence shows no local reoccurrence or metastasis of the prostate cancer, and the residuals of prostate cancer are already separately rated, restoration of a rating in excess of 0 percent from August 1, 2011 to July 29, 2014, and in excess of 10 percent from July 29, 2014 is not warranted.

Reopening of Service Connection for Skin Cancer

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a February 2000 rating decision on the basis that there was no evidence of treatment for skin cancer in service, or that the current skin cancer was caused by an injury or disease that began or made worse during service.  In a February 2000 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the February 2000 rating decision or provide additional evidence within one year of the February 2000 rating decision; thus, the February 2000 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for skin cancer.  The new evidence includes the Veteran's September 2010 statement that he has skin cancer due to Agent Orange exposure while serving in Vietnam.  DD Form 214 demonstrates that the Veteran served in the Republic Vietnam during the Vietnam era and, therefore, is presumed to have been exposed during such service to herbicide agents, to include Agent Orange. 38 U.S.C.A. 
§ 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection, as well as the element of in-service event (Agent Orange exposure).  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for skin cancer.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

The reduction in compensation from 100 percent to 0 percent for the service-connected prostate cancer from August 1, 2011 to July 29, 2014, and to 10 percent from July 29, 2014, was proper, and restoration of a 100 rating is denied.

New and material evidence having been received, the appeal to reopen service connection for skin cancer is granted.


REMAND

Service Connection for Skin Cancer

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection on appeal.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As stated above, the Veteran contends that service connection is warranted because the current skin cancer is related to in-service exposure to Agent Orange (herbicides).  See, e.g., September 2010 VA Form 21-4138.  The record reflects that the Veteran has a current disability of recurrent skin melanoma.  An April 2014 Warren General Hospital treatment record shows an assessment of multiple local recurrences of excised melanoma. 

Service treatment records show complaints and treatment for skin symptoms.  An August 1969 service treatment record shows complaints of rash on the right foot and toes for two years, and an assessment of eczematoid dermatitis of the dyshidrotic or contact variety with secondary neurodermatitis.  A May 1974 service treatment record shows complaints of rash for eight to nine years which became worse over the previous two weeks.  The May 1974 service clinician assessed right foot fungal infection.  A July 1974 service treatment record noted rash on the right foot for ten years with no significant pathology.  An August 1974 service treatment record shows that the Veteran was on placed physical profile due to neurodermatitis of the right foot.  An August 1976 report of medical history, completed by the Veteran at service separation, shows that the Veteran reported right foot rash from 1967 to 1974, but denied current skin disease.  The August 1976 service separation examination report shows a normal clinical evaluation of the skin. 

The Veteran was not afforded a VA examination in connection with the claim for service connection for skin cancer.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of the current skin cancer, to include whether the current skin cancer disability was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Accordingly, the issue of service connection for skin cancer is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination to help determine the etiology of the current skin cancer (recurrent melanoma).  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion: 

Is it at least as likely as not (i.e., probability of 50 percent or more) that the current skin cancer (recurrent melanoma) started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In providing reasons for this opinion, the examiner should specifically comment on the significance of in-service treatment for skin symptoms.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent skin cancer.  The VA examiner should not use as a reason for the opinion that melanoma is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  

2. Thereafter, the issue of service connection for skin cancer should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


